IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00059-CR
                                No. 10-19-00060-CR
                                No. 10-19-00061-CR

BRANNON ROBERT PARSONS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 443rd District Court
                            Ellis County, Texas
               Trial Court Nos. 42907CR, 42908CR, & 42909CR


                          MEMORANDUM OPINION


      Brannon Parsons appeals from three convictions for the offenses of possession of

methamphetamine (No. 10-19-00059-CR), harassment by a person in a correctional

facility (No. 10-19-00060-CR), and unauthorized use of a motor vehicle (No. 10-19-00061-

CR). Parsons complains that the sentence assessed in Cause No. 10-19-00061-CR relating
to the unauthorized use of a motor vehicle is illegal because it was improperly enhanced,

and that the sentences as to all three convictions violate the United States and Texas

Constitutions. Because we find that the sentence assessed was improper in Cause No.

10-19-00061-CR, we reverse that judgment and remand this proceeding for a new trial on

punishment only in trial court Cause No. 42909CR. Because we find no other reversible

error, we affirm the judgments in Cause Nos. 10-19-00059-CR and 10-19-00060-CR.

ILLEGAL SENTENCE

        In his first issue, Parsons complains that the sentence assessed in Cause No. 10-19-

00061-CR was illegal because the enhancement paragraphs did not support increasing

his punishment range to that of a third degree felony. Unauthorized use of a motor

vehicle is a state jail felony. See TEX. PENAL CODE ANN. § 31.07(b). The punishment range

for a state jail felony may be enhanced only if certain conditions are met. See TEX. PENAL

CODE ANN. § 12.425. Parsons contends, and the State agrees, the sentence was illegally

enhanced and therefore, the punishment assessed was outside of the proper range. We

agree with Parsons and the State. Parsons's first issue is sustained.

GROSSLY DISPROPORTIONATE SENTENCES

        In his second and third issues, Parsons argues that the sentences assessed in each

conviction were grossly disproportionate pursuant to the Eighth Amendment to the




Parsons v. State                                                                      Page 2
United States Constitution and Article I, Section 13 of the Texas Constitution. 1 Parsons

was assessed the maximum-allowed period of incarceration and fine for each conviction.

In order to preserve a complaint that a sentence is grossly disproportionate for appellate

review, constituting cruel and unusual punishment, a defendant must present to the trial

court a timely request, objection, or motion stating the specific grounds for the ruling

desired. See TEX. R. APP. P. 33.1(a)(1); Ladd v. State, 3 S.W.3d 547, 564 (Tex. Crim. App.

1999) (concluding defendant did not preserve cruel and unusual punishment complaint

for appellate review). Parsons did not object to the trial court at the time his sentence was

imposed or raise this issue in his motion for new trial. Because he did not, these

complaints have not been preserved for our review. We overrule issues two and three.

CONCLUSION

        Having found that the sentence assessed in Cause No. 10-19-00061-CR was illegal,

we reverse the judgment of conviction and remand that proceeding for a new trial on

punishment only. We affirm the judgments in Cause Nos. 10-19-00059-CR and 10-19-

00060-CR.



                                                 TOM GRAY
                                                 Chief Justice




1
 Because we have already determined that the sentence in Cause No. 10-19-00061-CR is to be reversed and
remanded for a new punishment trial, our analysis of these issues is limited to the other two convictions in
Cause No. 10-19-00059-CR and Cause No. 10-19-00060-CR.
Parsons v. State                                                                                     Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Reversed and remanded in part; Affirmed in part
Opinion delivered and filed August 21, 2019
Do not publish
[CRPM]




Parsons v. State                                  Page 4